Citation Nr: 0907759	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  03-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida denied service connection for 
residuals of a left leg injury.  

In January 2005, the Board denied the issue of entitlement to 
service connection for residuals of a left leg injury.  In 
March 2006, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's January 2005 decision and 
remanded the matter for further action pursuant to a March 
2006 Joint Motion To Vacate And Remand.  

In June 2006, the Board remanded the Veteran's claim to the 
RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  
Following completion of the requested actions, as well as a 
continued denial of the Veteran's claim in November 2008, the 
AMC returned the appeal to the Board for further appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran did not exhibit a chronic left leg disability in 
service or until many years thereafter, and the diagnosed 
upper motor neuron lesion of his left lower extremity is not 
associated in any way with his active duty.  



CONCLUSION OF LAW

Residuals of a left leg injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, an August 2001 letter notified the 
Veteran of the criteria for his service connection claim.  In 
addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the August 2001 correspondence was issued prior to the 
initial adjudication (and denial) of the veteran's service 
connection claim in April 2002, no timing defect has 
occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

In a June 2006 letter, the RO informed the Veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  The timing defect 
of this correspondence was cured by the RO's subsequent 
re-adjudication of the Veteran's appeal and issuance of a 
supplemental statement of the case November 2008.  Pelegrini 
II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

In any event, as the Board will discuss in the following 
decision, the criteria for the Veteran's service connection 
claim have not been met.  Thus, no rating or effective date 
will be assigned, and there can be no possibility of any 
prejudice to the Veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim adjudicated in this decision.  
All available relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  He has been accorded a pertinent VA 
examination.  Also, he has testified at personal hearings 
conducted before the undersigned VLJ and a decision review 
officer at the RO.  

Available service treatment records have been obtained and 
associated with the claims folder.  No additional service 
treatment records are, however, available, despite multiple 
attempts.  VA has notified the Veteran of the unavailability 
of these additional documents.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

As previously noted herein, some of the Veteran's service 
treatment records are not available.  All efforts to obtain 
such documents have been exhausted, and VA has notified the 
Veteran of the unavailability of these records.  In such 
circumstances, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) & O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In the present case, available service treatment records 
indicate that, on November 4, 1952, December 9, 1952, and 
December 22, 1952, the Veteran was taken to sick call.  These 
documents, as well as the remainder of the available service 
treatment records, however, are negative for complaints of, 
treatment for, or findings specific to a disability of the 
left lower extremity.  

In any event, the Veteran asserts that, during a training 
exercise on active duty in November 1952, he was pushed off a 
truck and injured his left leg.  He maintains that, after the 
injury, he was taken to a military field hospital in Camp 
Fuji, Japan.  Although X-rays taken of his left lower 
extremity were negative, he remained in the hospital for two 
to three weeks.  During that time, he was gradually able to 
walk with the aid of crutches.  After being discharged from 
the hospital, he was placed "on barracks orderly" for 
approximately one month until he was able to resume training.  
He maintains that, although he subsequently continued to 
experience problems with his left leg, he did not complain 
because he felt pressured not to do so.  See, e.g., July 2004 
hearing transcript (2004 T.) at 4-7, 17-18 & May 2003 hearing 
transcript (2003 T.) at 1-9.  

The Veteran's wife has explained that she has known the 
Veteran since 1962 and that, at some time after she had first 
met him, she observed him limping.  She has further testified 
that the Veteran's ongoing left lower extremity problems 
include limping and weakness.  2004 T. at 13-16, 25.  

In support of these contentions, the Veteran submitted a 
statement from a fellow serviceman in July 2001.  According 
to the Veteran, this fellow serviceman "knew . . . [that he, 
the Veteran] had got[ten] hurt and . . . was off the 
duties."  This fellow serviceman was the only serviceman 
with whom the Veteran had remained in contact with since 
service.  2004 T. at 8 & 2003 T. at 5-6.  Indeed, in the 
document received at the RO in July 2001, the fellow 
serviceman stated that he had lived in the same barracks as 
the Veteran and that he "remember[ed] him [the Veteran] 
getting hurt in a fall from a truck while on duty."  

These lay assertions provide a credible account of a left leg 
injury sustained by the Veteran during service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent 
to report symptoms because such actions come to him/her 
through his/her senses and, as such, require only personal 
knowledge rather than medical expertise).  As such, the 
contentions are sufficient to establish the incurrence of an 
in-service injury, despite the absence of confirmation of 
such injury in the service treatment records.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (lay evidence is 
acceptable to prove the occurrence of an injury during 
service).  

Of significance to the Board, however, is the absence of a 
diagnosed left lower extremity disability-and, indeed, the 
absence of documented left leg pathology-for many years 
after the conceded in-service injury to this extremity.  
Specifically, a March 1953 discharge examination demonstrated 
that the Veteran's lower extremities were normal.  

The Veteran asserts that he first sought treatment for his 
left leg sometime in the 1960s and that he did not thereafter 
seek medical care for this extremity until 1979.  In any 
event, he reports that the records of such medical care are 
not available.  2004 T. at 10, 16, 18-22 & 2003 T. at 3-4.  

Post-service medical records that are available indicate 
that, at an October 1989 private outpatient treatment 
session, the Veteran described instability without pain in 
his left lower extremity since 1987.  The treating physician 
observed a minimum drop foot as well as atrophy of the 
quadricep and hamstring and diagnosed a neurological deficit 
in the left lower extremity with weakness.  (Indeed, at the 
most recent personal hearing, the Veteran admitted that he 
was not diagnosed with a disability of his left leg until 
after the treatment for this extremity in the 1970s.  2004 T. 
at 23-24.)  

Further evaluation and neurological testing completed in 
December 1991 and September 1994 confirmed the presence of an 
upper motor neuron lesion of the Veteran's left lower 
extremity.  A subsequent evaluation completed on his left leg 
in August 2001 demonstrated severe atrophy of his thigh 
muscles, compromised motor function, and increased deep 
tendon reflexes (possibly reflective of upper motor neuron 
syndrome).  The treating physician provided impressions of a 
neurological gait disorder, pain and sensory deficit and 
periphery nerve disorder, and lateral leg muscle atrophy 
impairment.  A July 2006 VA examination also confirmed a 
diagnosis of an upper motor neuron lesion of the left lower 
extremity.  

As this discussion illustrates, the first diagnosis of a left 
leg disability (characterized as a neurological deficit of 
the left lower extremity with weakness) is dated more than 
35 years after the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that, even though he did not seek treatment for 
his left leg before the 1960s, the instability and weakness 
that he experienced in this extremity were worsening during 
that time period (prior to his receipt of medical care).  
2004 T. at 20.  Indeed, the Veteran asserts that he has 
experienced instability and weakness in his left leg since 
the in-service injury to this extremity.  See, e.g., 
2004 T. at 9.  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. at 470.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Significantly, upon review of the claims folder and 
examination of the Veteran in July 2006, the VA examiner 
concluded that he was unable to associate the upper motor 
neuron lesion of the Veteran's left leg to the in-service 
injury to this extremity.  In reaching this conclusion, the 
examiner cited the absence of continuity of pertinent 
treatment since discharge from service and the lack of 
evidence linking the weakness of this extremity to the 
in-service injury.  A conflicting medical opinion (supporting 
a relationship between the currently-diagnosed left leg 
disability and the in-service injury to this extremity) has 
not been received.  

Indeed, as previously discussed herein, evidence of record 
indicates that the upper motor neuron lesion of the Veteran's 
left leg was not diagnosed until more than 35 years after his 
separation from service.  Thus, because the July 2006 VA 
examiner's opinion is supported by the record and is not 
refuted by another medical opinion, the Board finds that the 
July 2006 medical conclusion to be of greater probative value 
than the Veteran's lay statements of continuity of 
symptomatology.  

Clearly, the claims folder contains no competent evidence of 
an association between the currently-diagnosed upper motor 
neuron lesion of the Veteran's left leg and his conceded 
in-service injury to this extremity.  Consequently, the Board 
finds that the preponderance of the evidence in this case is 
against the claim for service connection for residuals of a 
left leg injury.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for residuals of a left leg injury is 
denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


